Nicor Inc.
Form 10-K
Exhibit 10.57
 
FIRST AMENDMENT
TO
NORTHERN ILLINOIS GAS COMPANY
DIRECTORS’ DEFERRED COMPENSATION PLAN


WHEREAS, Northern Illinois Gas Company (the “Company”) previously established
the Northern Illinois Gas Company Directors’ Deferred Compensation Plan, as
amended and restated effective as of January 1, 2008 (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in certain respects effective as
of January 1, 2008.
NOW THEREFORE, the Plan is hereby amended as follows:


I.  Section 2 of the Plan is deleted in its entirety and the following new
Section 2 is substituted in lieu thereof:
“SECTION 2.  Participation.  A Director of the Company may elect to defer the
payment or portion thereof owed for the:
 
(i)            retainers; or
 
(ii)           meeting fees; or
 
(iii)          any combination of (i)-(ii) above.
 
Such election must be communicated to the Company in writing prior to December
31 of the year prior to the term for which the Director may be reelected.  For a
Director first elected or appointed to the Board, such election shall be
communicated to the Company in writing within thirty (30) days of the date the
Director is first elected or appointed to the Board; provided such deferment
shall apply only to the compensation earned after such written election is
communicated to the Company.  Once made an election shall continue in force with
respect to succeeding terms of the Director’s service unless the Director shall
advise the Company in writing prior to December 31 of the year prior to the year
of reelection that he or she elects to terminate or change the terms of such
deferment effective with such reelection.  In addition, such election shall
specify the manner and date on which the Director elects to receive payment of
the deferred amount under Subsection 3.1 below.  Directors who were Directors on
 

--------------------------------------------------------------------------------


 
January 1, 2008, shall file an election as to the time and form of payment of
all their deferrals, whether made prior to or after such date by December 31,
2008; provided, no such election may accelerate payment of any deferrals into
2008.  Notwithstanding any deferral election in existence to the contrary, no
meeting fees paid after the Director’s Separation from Service (whether or not
earned prior to such Separation from Service) may be deferred under this Plan.”
 
 

 

2 
 

 
